        Case 3:20-cv-03813-CRB Document 14 Filed 06/23/20 Page 1 of 3



1    NEIL D. GREENSTEIN (SBN 123980)
2    TECHMARK
     1751 Pinnacle Drive, Suite 1000
3    Tysons, VA 22102
4    Telephone (347) 514-7717
     Facsimile: (408) 280-2250
5    Email: ndg@techmark.com
6
     MARTIN R. GREENSTEIN (SBN 106789)
7    TECHMARK, A Law Corporation
8    4820 HARWOOD ROAD, SUITE 110
     SAN JOSE, CA 95124
9    Telephone: (408) 266-4700
10   Facsimile: (408) 850-1955
     Email: mrg@techmark.com
11
     JOHN L. ROBERTS (SBN 208927)
12   TECHMARK
13   1751 Pinnacle Drive, Suite 1000
     Tysons, VA 22102
14   Telephone (347) 514-7717
15   Facsimile: (408) 280-2250
     Email: jlr@techmark.net
16
17   Attorneys for Plaintiff
     HURRICANE ELECTRIC LLC
18
                     IN THE UNITED STATES DISTRICT COURT
19
                FOR THE NORTHERN DISTRICT OF CALIFORNIA
20
     HURRICANE ELECTRIC LLC,               CASE NO. 3:20-cv-03813-CRB
21
              Plaintiff,
22
         v.                                NOTICE OF APPEARANCE OF
23                                         JOHN L. ROBERTS
     DALLAS BUYERS CLUB, LLC, a
24   California LLC; DALLAS BUYERS
25   CLUB, LLC, a Texas LLC; GLACIER
     FILMS 1, LLC; DOUBLE LIFE
26   PRODUCTIONS, INC.; VOLTAGE
     PICTURES, LLC; ORION
27   RELEASING, LLC; COOK
28   PRODUCTIONS, LLC; WWE
     STUDIOS FINANCE CORP.; MON,
                      NOTICE OF APPEARANCE OF JOHN L. ROBERTS
                                        -1-
         Case 3:20-cv-03813-CRB Document 14 Filed 06/23/20 Page 2 of 3



     LLC; TBV PRODUCTIONS, LLC;
1    CELL FILM HOLDINGS, LLC;
2    VENICE PI, LLC; SURVIVOR
     PRODUCTIONS, INC.; I AM
3    WRATH
     PRODUCTION, INC.; POW
4    NEVADA,
5    LLC; HEADHUNTER, LLC;
     NICOLAS CHARTIER; CRAIG J.
6    FLORES; AVI LERNER; VOLTAGE
     PRODUCTIONS, INC.; KILLING
7    LINK DISTRIBUTION, LLC;
     MILLENIUM ENTERTAINMENT,
8    LLC; and DOES 1-20,
9               Defendants.
10
11   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
12         PLEASE TAKE NOTICE that John L. Roberts of the law firm of
13   TECHMARK hereby enters his appearance in this action on behalf of Plaintiff
14   Hurricane Electric LLC. The email address for Mr. Roberts for the purposes of
15   receipt of Notices of Electronic Filing is as follows: jlr@techmark.net. Plaintiff
16   requests that Mr. Roberts be included on the Court’s and parties’ service list.
17
18   DATED: June 23, 2020                             NEIL D. GREENSTEIN
                                                      MARTIN R. GREENSTEIN
19                                                    JOHN L. ROBERTS
20                                                    TECHMARK
21                                              By: /s/ John L. Roberts
22                                                  John L. Roberts
23
24
25
26
27
28

                        NOTICE OF APPEARANCE OF JOHN L. ROBERTS
                                          -2-
         Case 3:20-cv-03813-CRB Document 14 Filed 06/23/20 Page 3 of 3



1                              CERTIFICATE OF SERVICE
2          I hereby certify that on June 23, 2020, a copy of the foregoing NOTICE OF
3    APPEARANCE OF JOHN L. ROBERTS was filed electronically, and was served on
4    the following parties by mailing on that date a copy via first class mail to Kerry S.
5    Culpepper, Culpepper IP, LLLC, 75-170 Hualalai Road, Suite B204, Kailua Kona,
6    HI 96740, who has previously agreed to accept service on behalf of these parties:
7
8                           DOUBLE LIFE PRODUCTIONS, INC.
9                           KILLING LINK DISTRIBUTION, LLC
10                          SURVIVOR PRODUCTIONS, INC.
11                          DALLAS BUYERS CLUB, LLC, a California LLC
12                          GLACIER FILMS 1, LLC
13                          HEADHUNTER, LLC
14                          I AM WRATH PRODUCTION, INC.
15                          MON, LLC
16                          NICOLAS CHARTIER
17                          POW NEVADA, LLC
18                          TBV PRODUCTIONS, LLC
19                          VENICE PI, LLC
20                          VOLTAGE PICTURES, LLC
21                          VOLTAGE PRODUCTIONS, INC.
22                          Cell Film Holdings, LLC
23
24   DATED: June 23, 2020
25
                                                 By: /s/ John L. Roberts
26                                                   John L. Roberts
27
28

                       NOTICE OF APPEARANCE OF JOHN L. ROBERTS
                                         -3-
